Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Carlo Ocampo on 3/10/2021.

The application has been amended as follows: 
Claim 1: A display device comprising: first and second frames arranged adjacent to each other; a panel arranged on inner surfaces of the first and second frames; and a folding hinge unit configured to enable the first and second frames to be folded, and connected to the first and second frames, wherein the folding hinge unit comprises: a pair of panel support plates configured to support the panel so as to enable a position of the panel to be changed, and spaced apart from each other; first and second hinge links arranged under the pair of panel support plates and coupled to each other to be movable about a central axis of folding; and, wherein the first hinge link comprises: a longitudinal member having a long bar shape extending in a longitudinal direction; a pair of transverse members extending from both ends of the longitudinal member in a transverse direction; a pair of first slot pins protruding from the both ends of the longitudinal member; a pair of first connection pin insertion holes formed in the pair of transverse members; and a pair of first hinge shaft insertion holes located at ends of the pair of transverse members; and a pair of hinge brackets configured to support the pair of panel support plates and the first and second hinge links to be movable, and respectively connected to the first frame and the second frame.
Claim 2: The display device according to claim 1, wherein: the pair of panel support plates comprise pin insertion holes formed at both side surfaces of the pair of panel support plates in a longitudinal direction; and the folding hinge unit further comprises support plate rotating pins inserted into the pin insertion holes to movably couple the pair of panel support plates to the hinge brackets.
Claim 3: The display device according to claim 2, wherein each of the pin insertion holes is located at one side edge region of each of the side surfaces of the pair of panel support plates so that the pair of panel support plates are capable of being eccentrically rotated. 
Claim 4: The display device according to claim 3, wherein the pair of hinge brackets comprise rotating pin mount holes to receive the support plate rotating pins inserted thereinto.
Claim 5 
Claim 6 (cancelled)
Claim 7: The display device according to claim [[6]] 1, wherein the first hinge link further comprises first sliding protrusions provided in the longitudinal direction of the longitudinal member and having a sloped shape.
Claim 9: The display device according to claim 8, wherein the second hinge link comprises: a pair of second slot pins protruding from outer ends of both side surface parts of the second hinge link; a pair of second connection pin insertion holes formed on the side surface parts of the second hinge link and configured to communicate with the pair of first connection pin insertion holes; and a pair of second hinge shaft insertion holes located at inner ends of the side surface parts of the second hinge links.
Claim 13: The display device according to claim 12, wherein the pair of hinge brackets comprise: a pair of rotating pin mount holes configured to receive support plate rotating pins; a pair of slot pin guides configured to receive the first and second slot pins inserted thereinto so as to be movable; and a pair of hinge shaft fixing holes configured to communicate with the first and second hinge shaft insertion holes.
Claim 15: The display device according to claim 14, wherein the pair of
Claim 16: The display device according to claim 15, wherein the pair of hinge brackets further comprise: coupling holes coupled to the first frame and the second frame.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Bae et al. (US 20170115701 A1) discloses a display device (see fig 1) comprising: first and second frames (first and second bodies 1 and 2 in fig 1) arranged adjacent to each other; a panel (flexible display 4 in fig 1) arranged on inner surfaces of the first and second frames; and a folding hinge unit (hinge unit 5 in figs 1, 7) configured to enable the first and second frames to be folded, and connected to the first and second frames, wherein the folding hinge unit comprises: a pair of panel support plates (1a, 2a, 1b, 2b in fig 6) configured to support the panel so as to enable a position of the panel to be changed, and spaced apart from each other; first and second hinge links (74-1, 74-2 in figs 17, 18A) arranged under the pair of panel support plates and coupled to each other; and a pair of hinge brackets (first and second hinge frames 51-1, 51-2 in fig 8) configured to support the pair of panel support plates and the first and second hinge links to be movable, and respectively connected to the first frame and the second frame.

The best prior art of record, taken alone or in combination thereof, fails to teach a display device including, along with other limitations, the first hinge link comprising a pair of first slot pins protruding from the both ends of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NIDHI THAKER/Primary Examiner, Art Unit 2835